UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-139312 ROCK CITY ENERGY CORP. (Exact name ofregistrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-5503984 (I.R.S. Employer Identification No.) 3416 Via Lido, 4th Floor, Newport Beach, California, 92663 (Address of principal executive offices) 877-587-2517 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmarkwhether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes [ ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 7, 2008 the registrant had 8,000,000 shares of common stock outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. ROCK CITY ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets Cash $ 307,442 $ 472,108 Total current assets 307,442 472,108 Unproved oil and gas properties 100 100 Total assets $ 307,542 $ 472,208 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 4,714 $ 17,663 Accrued liabilities 400 1,903 Accrued professional fees 12,229 28,117 Due to related parties 200 8,007 Total current liabilities 17,543 55,690 Commitments and contingencies - - Minority interest 37,940 38,285 Stockholders' equity Preferred stock, 25,000,000 shares authorized; $0.001 par value, 0 shares issued and outstanding - - Common stock, 200,000,000 shares authorized; $0.001 par value, 8,000,000 shares issued and outstanding at September 30, 2008 and December 31, 2007 8,000 8,000 Additional paid-in capital 633,430 633,430 Deficit accumulated in the exploration stage (389,371 ) (263,197 ) Total stockholders' equity 252,059 378,233 Total liabilities and stockholders' equity $ 307,542 $ 472,208 The accompanying notes are an integral part of these consolidated financial statements 1 ROCK CITY ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) August 10, 2006 Three Months Ended Nine Months Ended (Inception) to September 30, September 30, September 30, 2008 2007 2008 2007 2008 Expenses Administrative fees $ 22,500 $ - $ 67,500 $ - $ 75,450 Bank charges 428 - 1,045 84 2,177 Office (117 ) - 143 - 200 Professional 11,455 142,940 47,352 145,672 290,532 Regulatory 2,394 - 3,066 528 19,230 Rent 1,500 - 3,500 - 3,500 Telephone 910 - 2,851 - 2,851 Travel 1,062 - 1,062 - 1,062 Total expenses 40,132 142,940 126,519 146,284 395,002 Other income Interest - 5,716 Net loss before franchise tax and minority interest (40,132 ) (142,940 ) (126,519 ) (146,284 ) (389,286 ) Franchise tax - (1,021 ) Net loss before minority interest (40,132 ) (142,940 ) (126,519 ) (146,284 ) (390,307 ) Minority interest 173 116 345 959 936 Net loss for the period $ (39,959 ) $ (142,824 ) $ (126,174 ) $ (145,325 ) $ (389,371 ) Basic and diluted loss per share $ (0.00 ) $ (0.02 ) $ (0.02 ) $ (0.03 ) Basic and diluted weighted average shares outstanding 8,000,000 8,000,000 8,000,000 5,684,982 The accompanying notes are an integral part of these consolidated financial statements 2 ROCK CITY ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE PERIOD FROM AUGUST 10, 2006 (INCEPTION) THROUGH SEPTEMBER 30, 2008 (UNAUDITED) Deficit Common Accumulated Stock Issued Additional in the Number of Paid-In Exploration Shares Amount Capital Stage Total Balance at August 10, 2006 (Inception) - $ - $ - $ - $ - Issuance of common stock 4,000,000 4,000 37,430 - 41,430 Net loss for the period ended December 31, 2006 - - - (7,479 ) (7,479 ) Balance, December 31, 2006 4,000,000 4,000 37,430 (7,479 ) 33,951 Issuance of common stock 4,000,000 4,000 596,000 - 600,000 Net loss for the nine months ended September 30, 2007 - - - (145,325 ) (145,325 ) Balance, September 30, 2007 8,000,000 8,000 633,430 (152,804 ) 488,626 Net loss for the three months ended December 31, 2007 - - - (110,393 ) (110,393 ) Balance, December 31, 2007 8,000,000 8,000 633,430 (263,197 ) 378,233 Net loss for the nine months ended September 30, 2008 - - - (126,174 ) (126,174 ) Balance September 30, 2008 8,000,000 $ 8,000 $ 633,430 $ (389,371 ) $ 252,059 The accompanying notes are an integral part of these consolidated financial statements 3 ROCK CITY ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) August 10, 2006 Nine Months Ended (Inception) to September 30, September 30, 2008 2007 2008 Cash flows from operating activities: Net loss $ (126,174 ) $ (145,325 ) $ (389,371 ) Adjustments to reconcile net loss to net cash used in operating activities: Cash acquired on acquisition of subsidiary - - 294 Minority interest (345 ) (959 ) (936 ) Changes in operating assets and liabilities: Accounts payable (12,949 ) (2,596 ) (66,708 ) Accrued liabilities (1,503 ) (8,500 ) 400 Accrued professional fees (15,888 ) - 12,229 Due to related parties (7,807 ) 151,605 (9,014 ) Net cash used in operating activities (164,666 ) (5,775 ) (453,106 ) Cash flows from investment activities: Proceeds of note receivable from related party - - 160,548 Net cash provided by investment activities - - 160,548 Cash flows from financing activities: Cash received on issuance of common stock - 600,000 600,000 Net cash provided by financing activities - 600,000 600,000 Net (decrease) increase in cash (164,666 ) 594,225 307,442 Cash, beginning of period 472,108 100,291 - Cash, end of period $ 307,442 $ 694,516 $ 307,442 Supplemental cash flow information: Cash paid during the period for: Franchise taxes $ - $ - $ 1,021 Interest $ - $ - $ - Non-cash items: Common shares issued on acquisition of subsidiary $ - $ - $ 41,430 Net assets acquired on acquisition of subsidiaries (net of cash) $ - $ - $ (80,012 ) Minority interest $ - $ - $ 38,876 The accompanying notes are an integral part of these consolidated financial statements. 4 ROCK CITY ENERGY CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (UNAUDITED) 1. ORGANIZATION AND BASIS OF PRESENTATION Organization Rock City Energy Corp. was incorporated in the state of Nevada on August 10, 2006 as Vallenar Holdings, Inc. On August 24, 2006, Rock City acquired a 51.53% interest in Vallenar Energy Corp., a company incorporated in the state of Nevada on January 27, 1999. Vallenar owns all of Nathan Oil Operating Co. LLC, a company organized in the state of Texas on October 31, 2001. Vallenar has a 99% interest in Nathan Oil Partners LP, a limited partnership formed in the state of Texas on October 31, 2001. Nathan Oil Operating Co. LLC has a 1% interest in Nathan Oil Partners LP. Rock City is involved in the oil and gas exploration business. Through Vallenar’s subsidiary, Nathan Oil Partners LP, Rock City has an interest in several oil and gas leases in the state of Texas. In these notes, the terms “Company”, “we”, “us” or “our” mean Rock City Energy Corp. and its subsidiary whose operations are included in these consolidated financial statements. Basis of Presentation The unaudited consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.They do not include all information and notes required by generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the audited consolidated financial statements included on Form 10-KSB of Rock City Energy Corp. for the year ended December 31, 2007.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature.Operating results for thethree and nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for any other interim period or the entire year.For further information, these unaudited consolidated financial statements and the related notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2007, included in the Company’s annual reporton Form 10-KSB. Exploration Stage These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States of America, and are expressed in United States dollars. The Company has not produced any revenues from its principal business and is an exploration stage company as defined by SEC Industry Guide 7, and follows Statement of Financial Accounting Standard (SFAS) No. 7. The Company is in the early exploration stage. In an exploration stage company, management devotes most of its time to conducting exploratory work and developing its business. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The Company’s continuation as a going concern and its ability to emerge from the exploration stage with any planned principal business activity is dependent upon the continued financial support of its shareholders and its ability to obtain the necessary equity financing and attain profitable operations. 5 ROCK CITY ENERGY CORP. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the Company’s significant accounting policies is included in the Company’s Form 10-KSB dated and filed on March 31, 2008 for the fiscal year ended December 31, 2007.Additional significant accounting policies that affect the Company or that have been developed since December 31, 2007 are summarized below. Reclassifications Certain prior period amounts in the accompanying consolidated financial statements have been reclassified to conform to the current period’s presentation. These reclassifications had no effect on the consolidated results of operations or financial position for any period presented. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 159 (SFAS 159), The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No.115. SFAS 159 permits measurement of certain financial assets and financial liabilities at fair value.If the fair value option is elected, the unrealized gains and losses are reported in earnings at each reporting date.Generally, the fair value option may be elected on an instrument-by-instrument basis, as long as it is applied to the instrument in its entirety.The fair value option election is irrevocable, unless a new election date occurs.SFAS 159 was effective for the Company on January 1, 2008. The adoption of SFAS 159 did not have a material impact on the Company’s consolidated financial statements as the Company did not elect the fair value option for any of its financial assets or liabilities. In June2007, the Emerging Issues Task Force (EITF) of the FASB reached a consensus on Issue No.07-3, Accounting for Nonrefundable Advance Payments for Goods or Services Received for Use in Future Research and Development Activities (EITF 07-3). EITF 07-3 requires that non-refundable advance payments for goods or services that will be used or rendered for future research and development activities must be deferred and capitalized. As the related goods are delivered or the services are performed, or when the goods or services are no longer expected to be provided, the deferred amounts must be recognized as an expense. This issue is effective for financial statements issued for fiscal years beginning after December15, 2007 and earlier application is not permitted. This consensus is to be applied prospectively for new contracts entered into on or after the effective date.
